Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Claims and Remarks filed on 10/19/21 are acknowledged.
Claims 2, 6-7, 15-16, 22-24, and 27 were previously cancelled. 
There were no claim amendments. 
Claims 1, 3-5, 8-14, 17-21, 25-26, and 28-29 are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/19/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-14, 17-21, 25-26, and 28-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (US 5,154,325) in view of Barry et al. (WO 00/38552 A1) and Seabrook, Jr. et al. (US 5,906,825).
Instant claim 1 is drawn to a bottle having an antimicrobial property comprising:

a cap for attachment to the body,
a seal located within the cap, and
a locking ring for attachment to the cap,
wherein an antimicrobial agent is present in the wall of the body and is optionally present in a component of the bottle selected from the group consisting of the body, the cap, the seal, the locking ring, and a combination thereof, and
wherein the antimicrobial agent is selected from the group consisting of a silver based antimicrobial, a silver-glass antimicrobial, zinc pyrithione, triclosan, and a combination thereof.
Ryder et al. disclose a nozzle assembly designated by reference character 10 mounted on a molded plastic bottle or liquid container 12 having a flexible or squeezable wall 14 and containing sterile liquid L such as saline solution (Abstract, Col. 3, lines 4-9, FIG. 2). Ryder et al. disclose that: “In order to maintain microbially sterile condition of any liquid L retained following liquid dispensing, the entire tubular nozzle 28 and valve column 24b or just the terminal duckbill valve opening 29 can be molded or treated with an antimicrobial component, for example elastomer and resin additives commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2). An annular peripheral bead 25 is clamped between the upper surface of the adapter 18 and the lower surface of an overlying housing or cap member 20 (Col. 3, lines 20-24, FIG. 2). The tubular column or valve portion 24b extends downwardly and terminates in a tapered sealing ring 38 which normally seals, under compression by the boss 32 against the upper wall 
Ryder et al. do not expressly teach that the antimicrobial agent is present in the wall of the body of the bottle, or that the antimicrobial agent is selected from the group consisting of zinc pyrithione, triclosan, and a combination thereof.
Barry et al. teach an antimicrobial contact lens case and an ophthalmic solution container that are comprised of an antimicrobial polymeric resin and have antimicrobial surfaces (Abstract). The antimicrobial zeolite particles 7 and 13 may be dispersed throughout the polymeric material comprising lens container 1 (Page 11, lines 4-7, Fig. 3). The polymeric resin is selected such that it is compatible with the antibiotic zeolite; one suitable class of resins is thermoplastic polyolefin resins, including high and low density polyethylene and polypropylene; other suitable resins include polycarbonates, polyvinyl chlorides, polystyrene, such as acrylonitrile butadiene styrene, as well as other plastic resins known in the art (Page 11, lines 15-21). One suitable class of resins is thermoplastic polyolefin resins; other suitable resins include polyvinyl chlorides, as well as other plastic resins known in the art (Page 11, lines 15-21).
Seabrook et al. teach the incorporation of antimicrobial agents into polymeric materials, such that the activity of the agents will reduce the microbial contamination of the organic material with which it comes in contact (Abstract, Col. 2, lines 33-37, Col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a molded plastic bottle or liquid container comprising a body, a cap, a seal within the cap, a locking ring for attaching the cap, wherein the bottle is molded with or treated with an antimicrobial component, as taught by Ryder et al., in view of the antimicrobial container which comprises antimicrobial zeolite particles throughout the polymeric material of the container, as taught by Barry et al., and the incorporation of antimicrobial agents such as zinc pyrithione into polymeric materials, such that the activity of the agents will reduce the microbial contamination of the organic material with which it comes in contact, as taught by Seabrook et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to containers which have an antimicrobial component incorporated into the container. One of ordinary skill in the art would have found it obvious to incorporate the antimicrobial component into the wall of the bottle/container of Ryder et al. based on the teaching of the antimicrobial component incorporated throughout the polymeric material of the container of Barry et al. One of ordinary skill in the art would have found it obvious to incorporate the additional antimicrobial component zinc pyrithione of Seabrook et al. into the bottle/container of Ryder et al. in order to ensure the antimicrobial attribute of the container. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1 and 12, the limitations of the bottle having an antimicrobial property would have been obvious over the molded plastic bottle or liquid container (Abstract, Col. 3, lines 4-9, FIG. 2), wherein the entire tubular nozzle 28 and valve column 24b or just the terminal duckbill valve opening 29 can be molded or treated with an antimicrobial component, for example elastomer and resin additives commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2), as taught by Ryder et al.
Regarding instant claim 21, the limitation of a seal for a bottle having an antimicrobial property, the seal comprising: an antimicrobial agent would have been obvious over the sealing ring 38 which normally seals, under compression by the boss 32 against the upper wall surface of the adapter 18 (Col. 4, lines 11-19, FIG. 2), and the entire tubular nozzle 28 and valve column 24b or just the terminal duckbill valve opening 29 which can be molded or treated with an antimicrobial component, for example elastomer and resin additives commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2), as taught by Ryder et al.

Regarding instant claims 1 and 12, the limitations of the cap for attachment to the body would have been obvious over the annular peripheral bead 25 which is clamped between the upper surface of the adapter 18 and the lower surface of an overlying housing or cap member 20 (Col. 3, lines 20-24, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1 and 12, the limitations of the seal located within the cap would have been obvious over the tubular column or valve portion 24b that extends downwardly and terminates in a tapered sealing ring 38 which normally seals, under compression by the boss 32 against the upper wall surface of the adapter 18 (Col. 4, lines 11-19, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1 and 12, the limitations of the locking ring for attachment to the cap would have been obvious over the skirt 20b which also has a radially inwardly projecting annular lug 20c which is forced between a pair of adjacent annular coupling flanges 16a and 16b which enable an interference fit of the lug 20c therebetween to secure the clamping of the diaphragm 24 and adapter 18 on the bottleneck 16 (Col. 3, lines 27-33, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1 and 12, the limitation of the antimicrobial agent present in the wall of the body would have been obvious over the antimicrobial zeolite particles which are dispersed throughout the polymeric material comprising lens container (Page 11, lines 4-7, Fig. 3), as taught by Barry et al. 

Regarding instant claims 4 and 13, the limitations of the bottle comprised of a polymeric material would have been obvious over the molded plastic bottle or liquid container (Abstract, Col. 3, lines 4-9, FIG. 2), as taught by Ryder et al.
Regarding instant claims 1, 12 and 21, the limitations of the antimicrobial agent selected from the group consisting of a silver based antimicrobial, a silver-glass antimicrobial, and a combination thereof would have been obvious over the antimicrobial component, for example elastomer and resin additives, which are silver-glass antimicrobial agents, commercially available under the trademark MICROBAN® from Microban Products Company of Winston-Salem, NC” (Col. 4, lines 19-27, FIG. 2), as taught by Ryder et al. The instant specification discloses that non-limiting examples of commercially available silver-glass antimicrobial additives are MICROBAN® Additive IB10, MICROBAN® Additive IB12,  MICROBAN® Additive IB14, MICROBAN® Additive IB15 and similar variants (Page 7, [0030]). 

Regarding instant claims 5 and 14, the limitation of the polymeric material would have been obvious over the thermoplastic polyolefin resins, including high and low density polyethylene and polypropylene; other suitable resins include polycarbonates, polyvinyl chlorides, polystyrene, such as acrylonitrile butadiene styrene, as well as other plastic resins known in the art (Page 11, lines 15-21), as taught by Barry et al. 
Regarding instant claims 8, 17 and 21, the limitations of the seal having an elastic property would have been obvious over the tapered sealing ring 38 which normally seals, under compression by the boss 32 against the upper wall surface of the adapter 18 (Col. 4, lines 11-19, FIG. 2), as taught by Ryder et al.
Regarding instant claims 9-10, 18-19 and 25-26, the limitations of the circular seal (instant claims 9, 18 and 25) and the seal being donut-shaped (instant claims 10, 19 and 26) would have been obvious over the annular sealing ring 38 (Col. 4, lines 44-56), as taught by Ryder et al.
Regarding instant claims 11 and 20, the limitations of the seal material would have been obvious over the thermoplastic polyolefin resins and polyvinyl chlorides (Page 11, lines 15-21), as taught by Barry et al. 
It is noted that the new claims 28-29 are set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. 

Regarding instant claim 29, the limitation of the wall of the body surface treated with the antimicrobial agent would have been obvious over the antimicrobial surfaces, as taught by Barry et al. (Abstract). 

Claims 1, 3-5, 8-14, 17-21, 25-26, and 28-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Laurin (US 4,485,064) in view of Barry et al. (WO 00/38552 A1) and Seabrook, Jr. et al. (US 5,906,825).
Laurin discloses an antibacterial seal around a bottle (Abstract, Col. 1, lines 5-11, Col. 1, line 50 to Col. 3, line 67, Col. 4, line 34-39, Col. 4, line 49 to Col. 5, line 36, claims 1-17). An outer closure seals an inner closure of a container, and release of an antibacterial agent from the outer closure exerts an antibacterial effect (Col. 1, lines 5-11). FIG. 1 is a perspective view of a pour bottle with a portion of the neck covered and sealed by the antibacterial outer closure (Col. 2, lines 24-26). “FIGS. 1 and 2 show a pour bottle 10, for containing sterile water, sterile saline solution, or the like. Bottle 10 defines neck 14, which carries sealed inner closure 20 (FIG. 2), which may be of plastic or metal. Outer closure 12 is an antibacterial, annular plastic overmold which surrounds a portion of neck 14” (Col. 2, lines 43-48). The container is preferably made from any 
Laurin does not expressly teach that the antimicrobial agent is present in the wall of the body of the bottle or that the antimicrobial agent is selected from the group consisting of zinc pyrithione, triclosan, and a combination thereof.
The teachings of Barry et al. and Seabrook et al. are discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an antibacterial seal around a bottle, as taught by Laurin, in view of the antimicrobial container which comprises antimicrobial zeolite particles throughout the polymeric material of the container, as taught by Barry et al., and the incorporation of antimicrobial agents such as zinc pyrithione into polymeric materials, such that the activity of the agents will reduce the microbial contamination of the organic material with which it comes in contact, as taught by Seabrook et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to containers which have an antimicrobial component incorporated into the container. One of ordinary skill in the art would have found it obvious to incorporate the antimicrobial component into the wall of the bottle/container of Laurin based on the teaching of the antimicrobial component incorporated throughout the polymeric material of the container of Barry et al. One of ordinary skill in the art would have found it obvious to incorporate the additional antimicrobial component zinc pyrithione of Seabrook et al. into the bottle/container of Laurin in order to ensure the 
Regarding instant claims 1 and 12, the limitations of the bottle having an antimicrobial property would have been obvious over the antibacterial seal around a bottle, as taught by Laurin (Abstract, Col. 1, lines 5-11, Col. 1, line 50 to Col. 3, line 67, Col. 4, line 34-39, Col. 4, line 49 to Col. 5, line 36, claims 1-17). The limitations of a body having a wall would have been obvious over the bottle (FIGURES 1 and 2), as taught by Laurin. The limitations of the cap for attachment to the body would have been obvious over the container which is capped by an inner closure (Col. 1, line 67 to Col. 2, line 6, FIG. 1), as taught by Laurin. The limitations of the seal located within the cap would have been obvious over the antibacterial seal (Abstract, Col. 1, lines 5-11, Col. 1, line 50 to Col. 3, line 67, Col. 5, lines 1- 36, claims 1 and 10), as taught by Laurin. The limitations of the locking ring for attachment to the cap would have been obvious over the locking-type reclosure of the container (Col. 4, lines 64-68), as taught by Laurin.
Regarding instant claims 1 and 12, the limitation of the antimicrobial agent present in the wall of the body would have been obvious over the antimicrobial zeolite particles which are dispersed throughout the polymeric material comprising lens container (Page 11, lines 4-7, Fig. 3), as taught by Barry et al. 
Regarding instant claims 1, 3, 12 and 21, the limitations of an antimicrobial agent present in a component of the bottle selected from the group consisting of the body, the cap, the seal, the locking ring, and a combination thereof (instant claim 1), the antimicrobial agent present in the seal (instant claims 3 and 21), the surface treatment of a component of the bottle with an antimicrobial agent (instant claim 12), would have 
Regarding instant claims 1, 12 and 21, the limitations of the antimicrobial agent selected from the group consisting of a silver based antimicrobial, a silver-glass antimicrobial, and a combination thereof would have been obvious over the germicides or antibacterial agents, including chlorinating agents from the group of N-chloramines, for example chlorinated triazines or chlorinated melamines or N-chloramides, inorganic chlorinating agents, for example calcium hypochlorite, quaternary ammonium halides of known antiseptic value, organic peroxides such as benzoyl peroxide or dicumyl peroxide may be used, or silver compounds such as silver nitrate, silver chloride, silver undecylenate, or silver sulfadiazine (Col. 3, lines 45-57), as taught by Laurin.
Regarding instant claims 4-5, 13-14, the limitations of the bottle comprised of a polymeric material would have been obvious over the container or bottle which is preferably made from any plastic, for example polypropylene, polyethylene, clear polyethylene terephthalate, rigid polyvinyl chloride, nylon and polyester (Col. 3, lines 14-17), as taught by Laurin, and the thermoplastic polyolefin resins, including high and low density polyethylene and polypropylene; other suitable resins include polycarbonates, polyvinyl chlorides, polystyrene, such as acrylonitrile butadiene styrene, as well as other plastic resins known in the art (Page 11, lines 15-21), as taught by Barry et al. 
Regarding instant claims 9-10, 18-19 and 25-26, the limitations of the seal which is circular (instant claims 9, 18 and 25) and donut-shaped (instant claims 10, 19 and 26) would have been obvious over the annular antibacterial overmold which becomes the 
Regarding instant claims 8, 11, 17, 20 and 21, the limitations of the seal material and the elastic property would have been obvious over the preferred sealingly incompatible plastics for the outer closure which may be compounded with the germicide or antibacterial agent for example include polyvinyl chloride (Col. 3, lines 61-68), as taught by Laurin, and the thermoplastic polyolefin resins and polyvinyl chlorides (Page 11, lines 15-21), as taught by Barry et al. 
Regarding instant claim 28, the limitation of the antimicrobial agent in a masterbatch prior to being incorporated in the wall of the body would have been obvious over the master batches of low density polyethylene, polypropylene, or polystyrene, containing 20 wt.% of the zeolite, which is the antimicrobial agent (Page 10, lines 12-13), and the zeolite added in 20% wt.% of the polypropylene master batch (Page 12, line 32 to Page 13, line 2), as taught by Barry et al. 
Regarding instant claim 29, the limitation of the wall of the body surface treated with the antimicrobial agent would have been obvious over the antimicrobial surfaces, as taught by Barry et al. (Abstract). 

Claims 1, 3-5, 8-14, 17-21, 25-26, and 28-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 6,179,141 B1) in view of Barry et al. (WO 00/38552 A1) and Seabrook, Jr. et al. (US 5,906,825).
Nakamura discloses a container such as a plastic bottle which has a mouth portion having a rim; and a seal member such as a crown cap fitted to the mouth portion 
Nakamura does not expressly teach that the antimicrobial agent is present in the wall of the body of the bottle or that the antimicrobial agent is selected from the group consisting of zinc pyrithione, triclosan, and a combination thereof.
The teachings of Barry et al. and Seabrook et al. are discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an antibacterial seal around a bottle, as taught by Nakamura, in view of the antimicrobial container which comprises antimicrobial zeolite particles throughout the polymeric material of the container, as taught by Barry et al., and the incorporation of antimicrobial agents such as zinc pyrithione into polymeric materials, such that the activity of the agents will reduce the microbial contamination of the organic material with which it comes in contact, as taught by Seabrook et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to containers which have an antimicrobial component incorporated into the container. One of ordinary skill in the art would have found it obvious to incorporate the antimicrobial component into the wall of the bottle/container of Nakamura based on the teaching of the antimicrobial component incorporated 
Regarding instant claims 1 and 12, the limitations of the bottle having an antimicrobial property, the body of the bottle, the cap for attachment to the body, the seal located within the cap, and the locking ring for attachment to the cap would have been obvious over the plastic bottle which has a mouth portion having a rim; and a seal member such as a crown cap fitted to the mouth portion at the rim, wherein at least either a surface portion of the rim or the rim-contacting surface portion of the seal member includes an antibacterial agent such as silver zeolite in the form of a coating or a liner (Abstract, Col. 2, lines 14-34, 48-67, Col. 3, line 51 to Col. 6, line 24, FIGURES 1-9, claims 1-15), as taught by Nakamura.
Regarding instant claims 1 and 12, the limitation of the antimicrobial agent present in a wall of the body would have been obvious over the antimicrobial zeolite particles which are dispersed throughout the polymeric material comprising lens container (Page 11, lines 4-7, Fig. 3), as taught by Barry et al. 
Regarding instant claims 1, 3, 12 and 21, the limitations of an antimicrobial agent present in a component of the bottle selected from the group consisting of the body, the cap, the seal, the locking ring, and a combination thereof (instant claim 1), the antimicrobial agent present in the seal (instant claims 3 and 21), the surface treatment 
Regarding instant claims 4-5 and 13-14, the limitations of the bottle comprised of a polymeric material would have been obvious over the container or bottle which contains synthetic resin such as PET (polyethylene terephthalate), polypropylene and polyvinyl chloride (Col. 4, lines 45-53), as taught by Nakamura.
Regarding instant claims 1, 12 and 21, the limitations of the antimicrobial agent selected from the group consisting of a silver based antimicrobial, a silver-glass antimicrobial, other antimicrobial agent, and a combination thereof would have been obvious over the silver-containing antibacterial agents including silver zeolite, silver zirconium phosphate, silver apatite, and silver complex salt (Col. 4, lines 2-15, FIG. 1, Col. 5, lines 3-24, Col. 5, line 41 to Col. 6, line 24), as taught by Nakamura. 
Regarding instant claims 1, 12 and 21, the limitations of zinc pyrithione would have been obvious over the zinc pyrithione which can be added to polymeric materials (Col. 6, lines 44-51), as taught by Seabrook et al.
Regarding instant claims 9-10, 18-19 and 25-26, the limitations of the seal which is circular (instant claims 9, 18 and 25) and donut-shaped (instant claims 10, 19 and 26) would have been obvious over the doughnut-shaped liner which is attached to the inner surface of the crown cap (FIG. 1A, FIG. 1B, Col. 3, lines 2-7, Col. 5, lines 42-47), as taught by Nakamura.
Regarding instant claims 8, 11, 17 and 20-21, the limitations of the seal material would have been obvious over the synthetic resins such as polyurethane and polyvinyl 
Regarding instant claim 28, the limitation of the antimicrobial agent in a masterbatch prior to being incorporated in the wall of the body would have been obvious over the master batches of low density polyethylene, polypropylene, or polystyrene, containing 20 wt.% of the zeolite, which is the antimicrobial agent (Page 10, lines 12-13), and the zeolite added in 20% wt.% of the polypropylene master batch (Page 12, line 32 to Page 13, line 2), as taught by Barry et al. 
Regarding instant claim 29, the limitation of the wall of the body surface treated with the antimicrobial agent would have been obvious over the antimicrobial surfaces, as taught by Barry et al. (Abstract). 
Response to Arguments
Applicant’s arguments (Pages 7-8, filed 10/19/21) with respect to the obviousness rejections discussed in detail above have been fully considered but are not found persuasive. 
Applicant argues that the “Examiner is relying on Barry for the teaching of the antimicrobial component embedded throughout the polymeric material of the container of Barry. However, the examiner is picking and choosing among the teachings of Barry. Barry is related to a contact lens case and a container for holding an ophthalmic solution. Barry is silent as to the suitability for a food safe liquid. It is improper for the examiner to pick and choose among the teachings of a reference … Barry is not properly combinable with the other respective cited references.” 
two options disclosed by Barry, and picking one of the two options would have been obvious. According to MPEP 2145(X)(B), “An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.” In the present case, there are two identified, predictable solutions taught by Barry. 
The limitations of the bottle having an antimicrobial property are rendered obvious by the combination of prior art references. Particularly, the contact lens case taught by Barry reads on the claimed bottle having an antimicrobial property. One of ordinary skill in the art would know that if the antimicrobial case taught by Barry is safe for storing contact lenses, the antimicrobial case is also safe for storing food safe or comestible products. 
Also, instant claims are silent with respect to the dimensions of the bottle. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instant claims do not recite any dimensions for being 
Instant claims are also silent with respect to the suitability of the bottle for containing a food safe liquid, which nonetheless is a future intended use, and is not accorded patentable weight in composition claims. 
Therefore, the obviousness rejections are maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615